DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/07/2021 has been entered.


EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Stephen N. Kulhanek (76,240) on 02/24/2022.
1. (Currently Amended)  A system for performing simultaneous X-ray imaging and magnetic resonance imaging (MRI), the system comprising: 
an X-ray source; 
an X-ray detector for detecting X-rays from the X-ray source; 
a radio frequency (RF) coil; 
at least one gradient coil; and 
a magnetic field source for MR imaging, the magnetic field source comprising a plurality of permanent magnets arranged in a plurality of magnet rings;
substantially parallel in an axial direction perpendicular to the radii to the first and second magnet rings such that the partial third magnet ring is not concentric to either of the first magnet ring and the second magnet ring, wherein each magnet ring comprises a plurality of magnet blocks and the partial third magnet ring having less magnet blocks than either of the first magnet ring and the second magnet ring;
wherein the system is configured such that, during imaging of a subject: 
the X-ray source and X-ray detector are simultaneously rotated around the subject; 
the magnetic field source is rotated around the subject; and
the X-ray source, the X-ray detector, and the magnetic field source are all translated longitudinally along a region of interest of the subject.

 

Allowable Subject Matter
Claims 1, 4, 8-9, 11-35 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, McKinnon discloses: system for performing simultaneous X-ray imaging and magnetic resonance imaging (MRI) (para. [0010]), the system comprising: an X-ray source (fig.1 item 38); an X-ray detector (fig.1 item 40) for detecting X-rays from the X-ray source; a radio frequency (RF) coil (fig.1 item 66); at least one gradient coil (fig.1 item 60); and a magnetic field source for MR imaging (para. [0014]), and the magnetic field source is rotated around the subject (para. [0012], [0015]). Fallone et al. disclose: the system is configured such that, during imaging of a subject: (para. [0027], [0066]). Maurer, JR et al. disclose: the X-ray source, the X-ray detector, and the magnetic field source are all translated longitudinally along a region of interest of the subject (para. [0081] L11-12). Zuk et al. disclose: a plurality of permanent magnets arranged in a plurality of magnet rings (fig.13 items 106, 108, 110) wherein the plurality of magnet rings comprises a first magnet ring (fig.13 item 106) and a second magnet ring (fig.13 item 110) disposed such that their radii are substantially parallel to each other and a third ring (fig.13 item 108). The prior arts fail to teach, disclose, suggest or make obvious: a partial third magnet ring disposed between the first and second magnet rings in an axial direction perpendicular to the radii to the first and second magnet rings such that the partial third magnet ring is not concentric to either of the first magnet ring and the second magnet ring wherein each magnet ring comprises a plurality of magnet blocks and the partial third magnet ring having less magnet blocks than either of the first magnet ring and the second magnet ring.
Claims 4, 8-9, 11-35 allowed on the basis as independent claim 1 for dependency reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371.  The examiner can normally be reached Mon-Fri 9-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        

/MAMADOU FAYE/Examiner, Art Unit 2884